553 F.2d 900
Johnny Lee RANSOM, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Secretary, Department of OffenderRehabilitation, Respondent-Appellee.
No. 76-4064Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 8, 1977.

Johnny Lee Ransom, pro se.
Robert L. Shevin, Atty. Gen., Tallahassee, Fla., Paul H. Zacks, C. Marie Bernard, Asst. Attys.  Gen., Palm Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before GOLDBERG, CLARK and FAY, Circuit Judges.
PER CURIAM:


1
Johnny Lee Ransom, a state prisoner, appeals from the district court's denial without a hearing of his petition for a writ of habeas corpus.  He asserts that his conviction of violating Fla.Stat.Ann. § 790.23 (1976) infringed rights guaranteed him by the Federal Constitution.  His primary contention is that Section 790.23 is void for vagueness.  This argument is without merit.  In order to survive constitutional challenge on this ground, a statute need only provide "the person of ordinary intelligence a reasonable opportunity to know what is prohibited."  Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct. 2294, 2298-99, 33 L.Ed.2d 222, 227 (1972); Dreske v. Holt, 536 F.2d 105, 107 (5th Cir. 1976).  Section 790.23 meets this standard.


2
In his reply brief, the petitioner suggests that the statute somehow deprives him of the presumption of innocence.  We perceive no basis for this allegation.  If it is an attempt to assert that the statute infringes equal protection by creating an invidious class felons who are forbidden to carry firearms, the argument is without merit.  The district court's decision is


3
AFFIRMED.



*
 Rule 18, 5 Cir.;  Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I